Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered on June 19, 1989, convicting defendant, upon a plea of guilty, of manslaughter in the second degree and sentencing defendant to a definite term of six months’ imprisonment and 4 Vi years’ probation, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly *193harsh or severe. Taking into account, “among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with her plea bargain and within statutory guidelines. “Having received the benefit of [her] bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Kupferman, J. P., Ross, Carro, Asch and Ellerin, JJ.